 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LUIS A. RIOS,                                Case No. 2:20-cv-11678-CJC (MAR)
11                              Petitioner,
12                         v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    COVELLO,                                     UNITED STATES MAGISTRATE
                                                   JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Motion to Dismiss,
18   the records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
22   Motion to Dismiss with prejudice as to the grounds that the Petition seeks relief from
23   two separate state court judgments; and (2) ordering Respondent to file and serve an
24   Answer to the Petition addressing the merits of the Petition's claims within twenty-
25   one (21) days of the date of this Order.
26
27   Dated: June 3, 2021
                                              HONORABLE CORMAC J. CARNEY
28                                            United States District Judge
